Citation Nr: 1819785	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes or the medications used to treat service-connected diabetes.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

3.  Entitlement to an evaluation in excess of 30 percent for service-connected depression with posttraumatic stress disorder (PTSD) and anxiety (previously characterized as PTSD) prior to August 6, 2010, and in excess of 50 percent from August 6, 2010, to February 15, 2011. 

4.  Entitlement to an initial evaluation in excess of 30 percent for service-connected coronary artery disease (CAD) prior to February 4, 2009, and in excess of 60 percent from February 4, 2009 to July 20, 2010.

5.  Entitlement to a total disability evaluation based on individual employability (TDIU) prior to January 4, 2007.
ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to April 1970.  This included deployment to Vietnam from November 1968 to April 1969, and he earned the Purple Heart for his service there.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Board noted that while the Veteran initially entered June 2010, February 2011, and March 2011 notices of disagreement (NODs) as to the denial of compensation for several disabilities that were addressed in the April 2010, September 2010, and November 2010 rating decisions; he specifically limited his appeal to the five issues reflected on the title page of this decision in his February 2013 VA Form 9s.  See 38 U.S.C. § 7105(d)(3).

Regarding the Veteran's February 2013 substantive appeals, the Board further noted the Veteran's request for a Board hearing conducted at the RO in each of those VA Form 9s.  However, the Board also reviewed the RO's July 2015 notice to the Veteran of that the hearing was scheduled for August 2015.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report for that hearing.  Therefore, the Board considered his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).

In October 2015, the Board noted the Veteran's prior representative, Attorney David Huffman, is no longer accredited to represent claimants in claims before VA.  The Board noted that the RO contacted the Veteran in September 2014 informing him of this, and giving him the opportunity to appoint a new representative. However, as the Veteran did not respond to that September 2014 letter, the Board recognized him as proceeding pro se in this appeal.

During the pendency of the appeal, the RO issued a November 2010 rating decision, increasing the evaluation for PTSD and depression from 30 percent to 50 percent effective August 6, 2010.  Thereafter, in a November 2017 rating decision, the RO granted an increased rating for depression with PTSD and anxiety from 50 percent to 100 percent, effective February 15, 2011.  As Veteran was not awarded full benefits sought for the period prior to February 15, 2011, this period remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher evaluation remains on appeal and have been characterized as reflected on the title page.  

Similarly, the RO granted a TDIU effective January 4, 2007, in a November 2010 rating decision.  However, the Veteran has reported at the July 2010 VA examination that he last worked in 2001 or 2002 due to his service-connected heart condition.  The period prior to January 4, 2007 is still on appeal as part of the Veteran's claim for increased initial evaluation of CAD.  Therefore, the issue of entitlement to TDIU prior January 4, 2007 is also on appeal before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

These matters were remanded by the Board in October 2015 and August 2017 and have been returned for appellate review.  The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is again, REMANDED to the Agency of Original Jurisdiction (AOJ).  The remaining issues are addressed below. 








FINDINGS OF FACT

1.  The Veteran's current hypertension is proximately due to his service-connected diabetes mellitus, type II.

2.  For the entire period on appeal, the Veteran's depression with PTSD and anxiety has caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  

3.  In affording the Veteran the benefit of reasonable doubt, the Board finds that for the period prior to January 12, 1998, the Veteran's CAD was manifested by following a history of substantiated repeated anginal attacks, more than light manual labor was not feasible; and for the period beginning January 12, 1998, the Veteran's CAD was manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

4.  The Veteran has met the scheduler criteria for TDIU.

3.  Beginning December 31, 2001, the Veteran has been unable to secure and maintain substantially gainful employment due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  For the entire period on appeal, the criteria for a 70 percent rating for depression with PTSD and anxiety have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Codes 9411-9434 (2017). 

3.  For the entire period on appeal, the criteria for an initial rating of 60 percent for CAD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Codes 7005 (1995, 2006, 2017).
4.  Beginning December 31, 2001, the criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Service Connection

Legal Criteria 

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection will be granted when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Analysis

With regard to the first element to service connection, current disability, the Veteran has a current hypertension diagnosis.  See August 2005, March 2006, and October 2010 VA treatment notes.  Therefore, the first element has been satisfied. 

Turning to the second element of secondary service connection, the Veteran is currently service connection for diabetes mellitus, type II.  Thus, the second element is met. 

Finally, regarding the third element, nexus, in an October 2010 Statement of Medical Professional, the Veteran's treating physician's assistant diagnosed the Veteran with high blood pressure and opined that based on his examination of the Veteran and his medical records, in his professional opinion it is at least as likely as not (a 50/50 chance) that the Veteran suffers from high blood pressure which is caused or aggravated by diabetes or the Veteran's diabetes is a substantial factor contributing to the severity of his high blood pressure.  

The evidence of record does not contain a competent opinion to the contrary.  

Therefore, service connection for hypertension is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  As the Veteran's claim for service connection has been granted on a secondary basis, no other theories of entitlement need to be evaluated. 

	II.  Increased Rating  

A. Depression with PTSD and Anxiety

Legal Criteria 

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  
38 C.F.R. §§ 4.1, 4.2; see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).   In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. 
§ 4.130, provides in pertinent part:

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).  Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the AOJ certified the Veteran's appeal to the Board prior to August 4, 2014, this claim is governed by the DSM-IV.  Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

Factual Background and Analysis

The Veteran filed a January 15, 2010, claim for increased rating for PTSD and indicated that he wished to have his claim broadened to an acquired psychiatric disorder to include PTSD, anxiety, and depression and have the severity of his mental impairments rated together.  In a November 2017 rating decision, the Veteran was awarded a 100 percent rating for depression with PTSD and anxiety, effective February 15, 2011; as such the period beginning February 15, 2011, is not for evaluation. 

As the Veteran is currently evaluated at 30 percent for PTSD prior to August 6, 2010, and 50 percent for depression with PTSD and anxiety, beginning August 6, 2010, and the symptoms and/or degree of impairment due to the Veteran's service-connected psychiatric disability diagnoses of PTSD, anxiety, and depression cannot be distinguished from each other, the Board will consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board finds the Veteran's service-connected depression with PTSD and anxiety warrants a 70 percent rating for the entire period on appeal.

The Veteran was afforded an August 2010 VA PTSD examination and the examination report indicated the evaluation focused on the Veteran's functioning since April 2007.  As this report explicitly indicates the symptoms represent his functioning since April 2007, the Board finds the report represents the Veteran's symptoms for the entire appeal period.  The report indicated the Veteran did not have a history of inpatient hospitalizations.  He received outpatient treatment for his mental disorder.  The Veteran lived alone in a rural area.  Psychiatric examination revealed the Veteran was clean, neatly groomed, appropriately dressed, had vague and general responses, blunted affect, dysphoric mood, short attention span, no delusions, below average intelligence, and paucity of ideas.  The examiner indicated that the Veteran had inappropriate behavior, noted as social isolation with loneliness.  The Veteran did not have obsessive/ritualistic behavior; did not have panic attacks; there was no presence of homicidal thoughts; there was presence of suicidal thoughts; he had good impulse control; he had no episodes of violence; and he was able to maintain minimal personal hygiene.  His symptoms included physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; irritability or outbursts of anger; difficulty concentrating; exaggerated startle response; and ongoing reluctance to socialize.  The examiner opined that the level of the Veteran's depression was severe and contributed to feelings of detachment from others social isolation, irritability, impairments in memory, concentration, and abstract thoughts.  The Veteran was assessed a GAF score of 60.  A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The examiner opined that the Veteran did not have total occupation and social impairment due to PTSD and his signs and PTSD symptoms did not result in deficiency in judgment, thinking, family, work relations, work, moor, or school.  The examiner indicated there was not reduced reliability and productivity due to PTSD symptoms.  The examiner indicated that PTSD signs and symptoms did not cause him occasional decreased in work efficiency or intermittent periods of inability to perform occupational tasks.  Significantly, the examiner opined that the Veteran's medical condition with related depression precluded employment.

An October 2010 VA physician note indicated the Veteran was anxious, mildly irritable, and worried during the day.  He denied auditory or visual hallucinations and denied suicidal ideation.  He was assessed a GAF score of 50.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

It is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's depression with PTSD and anxiety has approximated the schedular criteria for a disability rating of 70 percent for the entire period on appeal.  In finding that a 70 percent rating is warranted for the entire period on appeal, the Board notes that the Veteran's depression with PTSD and anxiety has been productive of or characterized by blunted affect, dysphoric mood, short attention span, no delusions, below average intelligence, and paucity of ideas.  See August 2010 VA examination report and October 2010 VA treatment notes.  This combination of symptoms indicates that the Veteran's current disability approximates the criteria for a rating that, at the least, represents occupational and social impairment with deficiencies in most areas, including work, family relations, and mood.

However, the Veteran's depression with PTSD and anxiety has not been productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Significantly, the Veteran did not have obsessive/ritualistic behavior; did not have panic attacks; there was no presence of homicidal thoughts; there was presence of suicidal thoughts; he had good impulse control; he had no episodes of violence; and he was able to maintain minimal personal hygiene.  See August 2010 VA examination report.  

Therefore, the Board finds that an initial rating of 70 percent, but no higher for the Veteran's depression with PTSD and anxiety is warranted for the entire period on appeal.  

B. CAD

Legal Criteria 

As the Veteran is appealing the disability rating assigned when entitlement to compensation was established, the extent of impairment throughout the entire appellate period must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's heart disability was rated as 30 percent disabling for the period from January 1, 1994 to February 4, 2009, and for the period from February 4, 2009, to July 20, 2010, rated 60 percent under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Notably, the relevant schedular criteria for rating diseases of the heart that were in effect at the beginning of the rating period were amended effective January 12, 1998.  See 62 Fed. Reg. 65207, 65219 (Dec. 11, 1997).  As such, the claim must also be considered under the criteria that were in effect prior to January 12, 1998, and thereafter.  While the diseases of the heart were also amended in October 6, 2006, a review of the regulations both prior to and after October 6, 2006, reveals that the relevant provisions in Diagnostic Code 7005 remained unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

For clarification purposes, the applicable criteria are reproduced below:

Prior to January 12, 1998

Prior to January 12, 1998, a 100 percent rating was warranted for arteriosclerotic heart disease (which includes ischemic heart disease) during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1995). 

A 100 percent rating was also warranted after six months with chronic residual findings of congestive failure or angina on moderate exertion or more than sedentary employment precluded.  Id.

A 60 percent rating was warranted if, following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor was not feasible.  Id. 

A 30 percent rating was warranted if, following typical history of coronary occlusion or thrombosis or with history of substantiated anginal attack ordinary manual labor feasible.  Id.

Effective January 12, 1998

Effective January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. coronary artery disease) Diagnostic Code 7005, were amended as follows: 

A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray was to be rated as 30 percent disabling.  Id.

More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent was to be rated as 60 percent disabling.  Id.

With documented CAD resulting in: Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent was to be rated as 100 percent disabling.  Id.

Note: If nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.

Effective October 6, 2006

As noted, the regulations for diseases of the heart were amended effective from October 6, 2006.  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in Diagnostic Code 7005 remained unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

Factual Background and Analysis

VA catheterization reports indicated that the Veteran had worsening of his angina and positive stress tests.  His cardiac catheterization was remarkable for significant CAD.  See October 1993 and November 1993 VA catheterization reports. 

The Veteran reported that he was self-employed remodeling houses, putting on roofing and siding, and painting until 1993 when he was diagnosed with heart disease, but after that he felt too ill to work and for the past three to four years, the Veteran worked at a heating and air conditioning company until fatigue and pain in his chest and knees forced him to quit; he last worked in in April.  See April 2002 VA examination report.  

The record includes a November 2001 emergency room (ER) department note indicating the Veteran was seen for complaints of lightheadedness, feeling fatigued, shortness of breath, and having discomfort in his chest and upper back. 

A November 2001 physical examination note revealed that the Veteran developed some shortness of breath followed by some dizziness and then some anterior chest pain.  He was positive for dyspnea on exertion, he denied claudication, and did not have syncope.

A November 2001 VA clinic note indicated EKG revealed minimal ST elevation in V1-V3, less than 0.5 mm and T wave inversion appreciated in lead 1 on AVL with come nonspecific IVD.  Previous comparison noted a significant right bundle branch clock which impeded ST analysis from previous comparison.  The Veteran was assessed with near syncope/atypical chest pain.  

A November 2003 VA cardiolite report indicated the Veteran had left ventricular ejection fraction of 46 percent which was mildly reduced.  

A July 2005 VA cardiology note indicated the Veteran had a November 2003 stress test which showed lateral wall ischemia and ejection fraction of 55 percent.  

A July 2005 echocardiogram showed ejection fraction of 60 percent that was moderate. 

A December 2006 ER admission note indicated an EKG showed ST changes with inverted T waves from V2 through 5 which was a new event for his EKG tracing.  His chest x-ray showed nothing acute.  His CBC was normal and his "chem" was normal.

A December 2006 private hospital note indicated EKG showed sinus rhythm, right bundle block, diffuse T wave abnormality with some ST elevation in lead III with T wave inversions new since May 2006.  The impression was prolonged chest pain highly suggestive of coronary insufficiency, markedly abnormal EKG, and it was determined that the Veteran was not a surgical or percutaneous interventional candidate.  His prognosis was poor and he would try to be medically stabilized.  

A January 2007 coronary angiography revealed the Veteran was with crescendo angina, had totally occluded left main, totally occluded right coronary artery, totally saphenous vein graft to the circumflex, and his grafts were open. 

A December 2006 cardiac catheterization report indicated the Veteran's left ventricle was nondilated; there were no segmental wall motion abnormalities; his estimated ejection fraction was 60 percent, and there was no significant mitral. 

The Board finds that, in affording the Veteran the benefit of reasonable doubt, for the period prior to January 12, 1998, the Veteran's CAD was manifested by typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated angina attacks, more than light manual labor was not feasible; and for the period beginning January 12, 1998, the Veteran's CAD has been manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Specifically, for the period prior to January 12, 1998, the record noted history of worsening angina and the Veteran reported fatigue and pain when performing manual labor as a heating and air conditioning employee.  Additionally, for the period beginning January 12, 1998, the Veteran had left ventricular ejection fraction of 46 percent.  Thus, a 60 percent rating is warranted for the entire period on appeal.  

However, the record does not show that for the period prior to January 12, 1998, the Veteran's CAD was manifested by arteriosclerotic heart disease during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc., or after six months with chronic residual findings of congestive failure or angina on moderate exertion or more than sedentary employment precluded.  Id.  The record also did not show that for the period beginning January 12, 1998, the Veteran's CAD was manifested in chronic congestive heart failure, a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent at any time during the rating period.  Thus, a rating in excess of 60 percent is not warranted under Diagnostic Code 7005. 

Thus, in affording the Veteran the benefit of reasonable doubt, the Board finds that for entire period on appeal, the criteria for an initial disability rating of 60 percent, but no higher, for the Veteran's CAD have been met.  Accordingly, there is no basis for staged rating of the Veteran's CAD pursuant to Fenderson, 12 Vet. App. at 126-27, and a rating in excess of 60 percent must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	III.  TDIU

Legal Criteria

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with her education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran must generally meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one such disability, then this disability shall be ratable at 60 percent or more; if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Analysis

In the present case, the Veteran is currently service connected for the following disabilities: CAD with bypass, rated 100 percent from November 2, 1993, 60 percent from December 1, 1994, and 100 percent from July 20, 2010; PTSD, rated 30 percent from October 24, 2001, to January 15, 2010; depression with PTSD and anxiety associated with CAD with bypass, rated 70 percent from January 15, 2010, to February 15, 2011, and 100 percent from February 15, 2011; diabetes mellitus, type II, rated 20 percent disabling from January 4, 2007; multiple shelf fragment wound scars, left leg and right leg with retained foreign bodies, rated 10 percent disabling from November 21, 1998; tinnitus, rated 10 percent from February 6, 2001; residuals, fracture right foot with arthritis, rated noncompensable from November 21, 1998, and 10 percent from September 26, 2001;onychomycosis left lower extremity, rated 10 percent from January 21, 2010; onychomycosis right lower extremity, rated 10 percent from January 21, 2010; bilateral hearing loss, rated noncompensable from February 6, 2001; scars, residuals CABG, rated noncompensable from February 23, 2004; shell fragment wound, neck and base of skull, rated noncompensable from January 15, 2010; and shell fragment wound, left posterior chest, rated noncompensable from January 15, 2010.

His combined evaluation for compensation was 100 percent for his single service-connected CAD disability from November 2, 1993; 60 percent for his single service-connected CAD disability from December 1, 1994; combined 60 percent from November 21, 1998; combined 70 percent with a single disability rated 40 percent or more from February 6, 2001; combined 80 percent with a single disability rated 40 percent or more from October 24, 2001; combined 90 percent with a single disability rated 40 percent or more from January 1, 2010; and combined 100 percent from July 20, 2010.  Thus, he meets the percentage requirements for a schedular award of a TDIU, for the period from November 2, 1993 until November 21, 1998, and from February 6, 2001, thereafter.  He did not meet the schedular criteria for a TDIU for the period between December 1, 1994, and November 20, 1998.  

For the period where the scheduler criteria are not met, an extras-chedular rating is for consideration.  38 C.F.R. § 3.321.  Entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the central question that remains is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Board finds that the Veteran's service-connected depression with PTSD and anxiety and CAD disabilities precludes him from working beginning December 31, 2001.  As noted above, the Veteran has met the schedular criteria during this period. 

With regard to his education, the Veteran dropped out of school in the ninth grade and worked on a cattle ranch until he was drafted in 1967 and served in the Army between1968 and 1970.  See April 2002 VA PTSD examination report.  He did not obtain any additional education after the military.  Id.  

Turning to his work history, an October 1996 VA nursing general note indicated the Veteran's aunt reported the Veteran would not be home until late at night due to his work hours. 

A July 1999 VA physician note indicated the Veteran was noted to work as a painter. 

A June 2001 VA outpatient physician note indicated that while being seen for a routine visit he reported fatigue when he was working, but thought it was "just because he is getting older."

In a November 2001 correspondence, the Veteran's VA readjustment counseling therapist opined that the Veteran was severely limited by his PTSD symptoms and physical disabilities and was totally disabled.  He explained that the Veteran had problems with memory and concertation from his PTSD symptoms which increased his stress because he could not work or function as he used to.  

In a December 2002 NOD, the Veteran reported that he had not worked for two years because he had open heart surgery because of stress due to PTSD.

The Veteran's April 2002 VA PTSD examination report indicated that the Veteran dropped out of school in the ninth grade and worked on a cattle ranch until he was drafted in 1967 and served in the Army between1968 and 1970.  He did not obtain any additional education after the military.  He was self-employed remodeling houses, putting on roofing and siding, and painting until 1993 when he was diagnosed with heart disease, but after that he felt too ill to work.  The Veteran reported that for the past three to four years, the Veteran worked at a heating and air conditioning company until fatigue and pain in his chest and knees forced him to quit.  He last worked in April and reported that prior to quitting he was getting along adequately with his supervisors and coworkers.  

At his July 2010 VA joints examination, the Veteran reported that he last worked in 2001 or 2002 and that he quit because of his heart condition. 

Social Security Administration (SSA) records indicated that as of January 1, 2006, the Veteran became too disabled to work due to his CAD and affective disorder.  See SSA Disability Determination Report.  In his SSA Work History Report, the Veteran reported that he worked from 1994 to 1995 building a sun room for Dean Johnson, eight hours a day, five days a week, and earned eight dollars per hour; worked from February 1996 to December 1997 working on houses for Prince Heating, 40 hours a week, and earned eight dollars per hour; from January 1997 to December 1997 was self-employed as a painter and as a carpenter ad worked 40 hours per week; from 1998 to 1999 worked building sun rooms for Prince Heating, 40 hours per week and earned eight dollars per hour; from June 2000 to December 2000 was self-employed as a painter and worked six to eight hours per day for two to three weeks; and from January 2001 to March 2001 worked building sun rooms for Prince Heating.  In his SSA Adult Disability Report, the Veteran reported that he became too disabled to work beginning December 31, 2001 and stopped working December 31, 2001.

In light of this evidence, the Board finds that beginning December 31, 2001, the Veteran has been unable to secure and maintain substantially gainful employment due to his service-connected disabilities.

ORDER

Entitlement to service connection for hypertension is granted.

For the entire period on appeal, a 70 percent rating for depression with PTSD and anxiety is granted.

For the entire period on appeal, a 100 percent rating for depression with PTSD and anxiety is denied. 

For the entire period on appeal, a 60 percent rating for CAD is granted.

For the entire period on appeal, a 100 percent rating for CAD is denied. 

Beginning December 31, 2001, entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran reports that he has urinary incontinence and polyuria as result of his service-connected type II diabetes mellitus and contends that the Board failed in its duty to assist by not providing an adequate examination.  See February 2011 NOD.  Thus, on remand, a VA examination is warranted to determine the nature and etiology of any diagnosed erectile dysfunction disability.  

Updated VA treatment records should also be secured on remand. 

1.  Obtain outstanding VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate VA examiner in order to determine the nature and etiology of the Veteran's claimed erectile dysfunction.  The examiner should review the claims file including a copy of this remand.  

The examiner is asked to determine the following: 

(a) Identify whether the Veteran has a diagnosed erectile dysfunction.  A complete rationale should be provided. 

(b) For any diagnosed erectile dysfunction, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is had its onset during service or is otherwise related to service.  

(c) For any diagnosed erectile dysfunction, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is caused by the Veteran's service-connected diabetes mellitus, include medications used to treat his diabetes mellitus. 

(d) For any diagnosed erectile dysfunction, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected diabetes mellitus, include medications used to treat his diabetes mellitus.

Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A complete rationale for all opinions should be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, STRs, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinion.  If the examiner rejects the Veteran's self-reports, the examiner must provide a reason for doing so. 

3.  After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claim.  If any benefit sought on appeal is not granted in full, furnish the Veteran a Supplemental Statement of the Case (SSOC), and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


